Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 16, 2017

                                         No. 04-17-00384-CV

           IN RE ADAN VOLPE PROPERTIES, LTD, Maricela Volpe, General Partner,

                     From the 341st Judicial District Court, Webb County, Texas
                               Trial Court No. 2013-CVF-000127-D3
                        Honorable Rebecca Ramirez Palomo, Judge Presiding


                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

           Relators’ motion for rehearing en banc and request for emergency stay is denied.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2017.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court